DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 21-28 are pending
Claims 2-11 are canceled
Claims 12-20 are withdrawn from consideration
Claims 21-28 are new
Claim 1 is currently amendedClaims 1 and 21-28 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 06/06/2019, 07/06/2020 and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I now claims 1 and 21-28 in the reply filed on 02/01/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  FIG. 4 further includes reference characters 114, 115 and 121, which are not described or supported in the original specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities:  Line 1 states “the filter includes:” and instead should state “the water purifier filter includes:” to maintain consistency.  Also, line 3 states “activated carbon,” and instead should state “the
Claim 26 is objected to because of the following informalities:  Line 3 states “and synthetic iron hydroxide” and instead should state “and the synthetic iron hydroxide” for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, independent claim 1 recites “is formed by binding a titanium oxide…” which is not supported or described in the original specification; therefore, is new matter.  Similar rejection applies to the limitation ‘titanium oxide’ as recited on line 1 of claim 21.  Examiner suggests to remove the limitation ‘titanium oxide’ and to simply include Claims 21-28 are also rejected since these claims depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "with other by” on line 7.  It is unclear and confusing what Applicant is trying to claim.  Claims 21-28 are also rejected since these claims depend on claim 1.
Claim 25 recites the limitation "a synthetic iron hydroxide…and a polyethylene” on lines 3-4.  It is unclear whether Applicant is trying to refer to the same synthetic iron hydroxide and the same polyethylene as recited on lines 6-7 of claim 1, or a different and separate synthetic iron hydroxide and polyethylene.  Claims 26-28 are also rejected since these claims depend on claim 25.
Claim 27 recites the limitation "the filter” on line 1.  It is unclear and confusing which filter Applicant is referring to, the water purifier filter or the heavy metal removing filter?  Claim 28 is also rejected
Claim 28 recites the limitation "in one housing” on line 2.  It is unclear whether Applicant is trying to refer to the same filter housing as recited on line 2 of claim 1, or a different housing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/241799 (reference application), and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/869854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims of the instant application requires a material formed by binding a titanium oxide, a synthetic iron hydroxide compound, activated carbon, and a binder (polyethylene), which are similarly disclosed and required in the co-pending applications 17/241799 and 16/869854.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park Jong Hun et al. (KR 20150007128 A) (see attached English description) (hereinafter “Park”) in view of Martikainen (U.S. 2010/0059447 A1) (hereinafter “Martikainen”).

Regarding Claim 1:
	Park teaches a water purifier filter (see paragraphs 1, 64-65 and 97-98) (see FIG. 2, a filter 30) (see FIG. 3, filter 33) comprising:

	a filter module provided in the filter housing to purify water introduced through the inlet and to supply the water to the outlet (see FIG. 3, a filter module 38) (see paragraph 102-103),
	wherein a material of the filter module is formed by binding a synthetic iron hydroxide (α-FeOOH) compound and activated carbon with other by polyethylene mixed with proportion in a range of 17% by weight to 37% by weight based on total weight (see paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).
	Park does not explicitly teach a titanium oxide further including sodium orthotitanate (Na4TiO4).
	Martikainen teaches titanium oxide, wherein the structure further includes alkaline parts, such as Na from NaOH neutralization.  Also, Martikainen teaches binding titanium oxide with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).


Regarding Claim 21:
4TiO4) to remove a heavy metal (Me) under water (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 22:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 21, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4) has a functional group of following Formula 1 (see claim sheet) (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).


The combination of Park in view of Martikainen teaches the water purifier filter of claim 21, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4) removes the heavy metal (Me) under water through a chemical reaction based on following Formula 2 (see claim sheet) (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 24:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 21, wherein Martikainen further teaches the sodium orthotitanate (Na4TiO4)  removes cadmium (Cd) under water (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter module of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by 

Regarding Claim 25:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 21, wherein Park further teaches the filter includes:
a heavy metal removing filter (see Park paragraphs 103 and 121) manufactured by mixing the activated carbon, a synthetic iron hydroxide (α-FeOOH) compound, and a polyethylene (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144); and
a membrane filter (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).
Martikainen further teaches titanium oxide, wherein the structure further includes alkaline parts, such as Na from NaOH neutralization.  Also, Martikainen teaches binding titanium oxide with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the heavy metal removing filter of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).


The combination of Park in view of Martikainen teaches the water purifier filter of claim 25, wherein Park further teaches the heavy metal removing filter is manufactured by mixing 10% by weight to 30% by weight of synthetic iron hydroxide (α-FeOOH) compound, 33% by weight to 53% by weight of the activated carbon, and 17% by weight to 37% by weight of the polyethylene (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).
Martikainen further teaches titanium oxide, wherein the structure further includes alkaline parts, such as Na from NaOH neutralization.  Also, Martikainen teaches binding titanium oxide with a synthetic iron hydroxide (α-FeOOH) compound (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).
	Park and Martikainen are analogous inventions in the art of teaching a water purifier filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the heavy metal removing filter of Park, to include a titanium oxide component (sodium orthotitanate (Na4TiO4)), as taught by Martikainen, to further remove heavy metals from a water source (see Martikainen paragraphs 20, 22, 23, 31, 35, 50-52, 54 and 71).

Regarding Claim 27:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 25, wherein Park further teaches the filter further includes an activated carbon 

Regarding Claim 28:
The combination of Park in view of Martikainen teaches the water purifier filter of claim 27, wherein Park further teaches the activated carbon filter and the membrane filter are received in one housing, and aligned in line with each other such that water output through the membrane filter passes through the activated carbon filter (see Park paragraphs 103, 105, 109, 121, 123, 124, 130, 134, 137, 139, 141-142 and 144).


Other References Considered
Lehto et al. (EP 0956159 B1) teaches a granular titanate ion exchanger.

Mitchell et al. (U.S. 2010/0006508 A1) teaches a multi-stage water filter.

Koslow (U.S. 2003/0140785 A1) teaches a microporous filter media and method.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Primary Examiner, Art Unit 1773